Name: Commission Regulation (EEC) No 1402/82 of 4 June 1982 re-establishing the levying of customs duties on maleic anhydride, falling within subheading 29.15 A III and originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601/81 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 157/12 Official Journal of the European Communities 8 . 6 . 82 COMMISSION REGULATION (EEC) No 1402/82 of 4 June 1982 re-establishing the levying of customs duties on maleic anhydride, falling within subheading 29.15 A III and originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601/81 apply imports of these products into the Community origi ­ nating in Brazil reached that ceiling ; whereas customs duties in respect of the products in question must therefore be re-established against Brazil , HAS ADOPTED THIS REGULATION : Article 1 As from 11 June 1982, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3601 /81 , shall be re-established on imports into the Community of the following products originating in Brazil : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3601 /81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 12 thereof, Whereas, in pursuance of Articles 1 and 9 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; Whereas, as provided for in Article 10 of that Regula ­ tion, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question orgina ­ ting in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of maleic anhydride falling under subheading 29.15 A III, the individual ceiling was fixed at 96 800 ECU ; whereas, on 20 May 1982, CCT heading Description No 29.15 A III Maleic anhydride Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 June 1982. For the Commission Karl-Heinz NARJES Member of the Commission V) OJ No L 365, 21 . 12. 1981 , p. 1 .